Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 12/29/2021 & agreements reached during the Examiner initiated interview.
Claims 1- 17 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Indhira A. LaPuma (# 58,370) on 01/07/2022. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claims 1 & 6- 8 of this application have been amended as follows:

1.	(Currently Amended) A method for article management, the method comprising:
receiving consumer data comprising at least biometric information associated with one or more consumers;
receiving design inputs indicative of a design of an article, wherein the design of the article is based on the consumer data;

outputting article data comprising at least manufacturing data indicative of instructions associated with manufacture of the article by applying a plurality of manufacturing processes on a piece of material, wherein the instructions are based on the design of the article;
receiving the piece of material comprising a textile, wherein the article data comprises information relating to the textile; and
determining, based at least on the article data, a select area of the piece of material that is to be printed, wherein the manufacturing processes comprise:
causing an applicator to apply a chemistry to the select area of the piece of material, wherein application of the chemistry to areas of the piece of material outside the select area is minimized and is based on at least the article data;
wherein the article data is represented by a unique identifier applied to the piece of material and is configured to be received by one or more computing devices associated with the plurality of manufacturing processes, wherein the manufacturing processes are configured to be updated based on at least reading the article data represented by the unique identifier, wherein the article data is dynamic and updated throughout the plurality of manufacturing processes based on applying of one or more of the plurality of manufacturing processes on the piece of material, wherein a preceding one or more of the plurality of manufacturing processes is updated based on updated article data received following applying a subsequent manufacturing process of 

6.	(Currently Amended) The method of claim 1, further comprising:



drying the select area of the piece of material such that a surface of the select area is capable of being printed.

7.	(Currently Amended) The method of claim 1 [[6], wherein the chemistry comprises a foam chemistry.

8.	(Currently Amended) The method of claim 1 [[6]], wherein the chemistry is applied using a drop on demand process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115